        Case 1:17-cv-12288-GAO Document 80 Filed 04/30/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


IN RE OCULAR THERAPEUTIX, INC.              *
SECURITIES LITIGATION                       *
                                            *
                                            *
                                            *      Civil Action No. 1:17-cv-12288-GAO
                                            *
                                            *
                                            *
                                            *

                                   ORDER OF DISMISSAL

                                        April 30, 2019

O’Toole D.J.

      In accordance with the Court's Order dated April 30, 2019 , it is hereby ORDERED that

   the above-entitled action be and hereby is dismissed.


                                                                /s/ Taylor Halley________
                                                                Deputy Clerk
